         Case 4:18-cv-00904-LPR Document 57 Filed 06/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

KHALISHA R BOZEMAN                                                                 PLAINTIFF


v.                              Case No. 4:18-cv-00904-LPR


ARKANSAS FOUNDATION                                                              DEFENDANT
FOR MEDICAL CARE


                                         JUDGMENT


       Pursuant to the Order filed on June 29, 2020, it is considered, ordered, and adjudged that

judgment be entered in favor of Defendant on all claims.

       IT IS SO ADJUDGED this 29th day of June 2020.




                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT COURT
